                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DOLBY LABORATORIES LICENSING
                                   7     CORPORATION,                                         Case No. 18-cv-1553 YGR

                                   8                      PLAINTIFF,
                                                                                              PRETRIAL ORDER NO. 4 RE: MOTIONS
                                   9                V.                                        IN LIMINE
                                  10     ADOBE INC. F/K/A, ADOBE SYSTEMS
                                         INCORPORATED
                                  11
                                                          DEFENDANT.
                                  12
Northern District of California




                                         ____________________________________
 United States District Court




                                  13
                                         AND RELATED COUNTERCLAIM
                                  14
                                                 Before the Court are the parties’ respective motions in limine (“MIL”). (Dkt. Nos. 250, 251,
                                  15
                                       253, 254, 255, 254, 257, 258, 260, 261, 262, 263, 264, 266, 267, 268, 269, 271, 272, 274.) Having
                                  16
                                       considered the papers submitted, the filings to date, and the other arguments and submissions at the
                                  17
                                       Pretrial Conference held on December 20, 2019, the Court finds the following as to each motion in
                                  18
                                       limine:
                                  19

                                  20
                                        Dolby’s MIL               Requested Relief and Basis for Relief
                                  21    MIL 1:                    Dolby need not offer the Fourth Adobe Offerings Chart into
                                                                  evidence with the prior versions, and that version is excluded,
                                  22    Fourth “Adobe             because Adobe should not be permitted to take back facts that
                                        Offerings Chart”          were undisputed until the very end of discovery.
                                  23

                                  24    The motion is DENIED. The fourth offerings chart is admissible evidence in this case, as are all
                                        prior versions of the chart, the deadline for the close of fact discovery, and Adobe’s purported
                                  25    representations about what Dolby technology was in Adobe’s products. The jury may afford as
                                  26    much weight to the fourth offerings chart as it deems appropriate in light of all the evidence.

                                  27

                                  28
                                        MIL 2:                  Documents and other evidence regarding versions of Adobe
                                   1                            software products allegedly provided to certain Dolby employees
                                        Evidence of Adobe       for “personal use” are not relevant or admissible evidence. (Fed.
                                   2    Software Provided       R. Evid. 401, 403.)
                                   3    for Dolby
                                        Employees’
                                   4    “Personal Use”

                                   5
                                        The motion is DENIED. The proffered evidence is circumstantial evidence regarding the
                                   6    knowledge of Dolby employees who, at the time they purportedly had access to Adobe products
                                        for “personal use,” were representing Dolby in its business relationship with Adobe. Insofar as
                                   7    the evidence may be prejudicial to Dolby, it is not unduly so, and thus, exclusion of all such
                                        evidence is not warranted.
                                   8

                                   9    MIL 3:                  Mr. Tregillis’ testimony regarding third-party Connor
                                                                Consulting’s attempted audit of Adobe’s royalty payments to
                                  10    Christian Tregillis     Dolby is based on “observations” only; because he has no opinions
                                        Testimony               regarding the subject, he cannot provide admissible testimony.
                                  11    Regarding the           (Fed. R. Evid. 401, 402, 702.)
                                        Audit
                                  12
Northern District of California
 United States District Court




                                  13    As an initial matter, the parties may not violate this Court’s standing order by stipulating to reserve
                                        arguments for motions in limine that should be brought in Daubert motions. Dolby should have
                                  14    raised the arguments set forth in this motion in Dolby’s Daubert motion regarding Mr. Tregillis.
                                        Thus, on this basis alone, Court is inclined to deny the motion as untimely. Further, to the extent
                                  15    this motion raises arguments already raised in Dolby’s Daubert motion, this motion is an improper
                                  16    motion for reconsideration. That said, the motion appears to have some measure of merit and,
                                        accordingly, is DENIED IN PART, AND GRANTED IN PART.
                                  17
                                        As this Court held in its order on the Daubert motions and has previously articulated, reports
                                  18    themselves are not admissible. Insofar as Mr. Tregillis summarizes Mr. Meyer’s opinions or other
                                        admissible evidence in paragraphs 160-164 of his rebuttal report, he is permitted to testify to those
                                  19    opinions to the extent they actually rebut opinions offered by Mr. Meyer during trial. Further,
                                  20    insofar as the evidence referenced in paragraphs 190-206 is admitted through an appropriate
                                        source, Mr. Tregillis can rely on the same for his opinion in paragraphs 207-208. He himself
                                  21    though cannot attest to the same. The same is true of the evidence referenced in paragraphs 209-
                                        220 and 223-237. Mr. Tregillis’ opinion testimony may be solicited by way of hypotheticals (i.e.
                                  22    assuming certain testimony exists or is found to be true) or by establishing the foundation for an
                                        expert opinion on a particular topic (i.e. how royalty audits are performed and the standards that
                                  23
                                        govern such audits) and then soliciting the opinion on the same with reference to the basis (again,
                                  24    assuming the evidence is in the record).

                                  25
                                       //
                                  26
                                       //
                                  27

                                  28
                                                                                          2
                                       MIL 4:                  Adobe cannot introduce evidence of alleged overpayments unless and until
                                   1                           Adobe provides that it requested a refund or took other action to obtain a
                                       Evidence of             credit before the next quarterly payment was due which is a required
                                   2   Overpayments by         precondition under the contract. (Fed. R. Evid. 401, 104(b).)
                                   3   Adobe Before
                                       Proof of Certain
                                   4   Preliminary Facts

                                   5
                                       The motion is DENIED. The Court is not persuaded that there was a “condition precedent” to the
                                   6   refund of any overpayment. Even if there was, however, the proffered evidence is relevant to
                                       the issue of damages. The jury is entitled hear such relevant evidence, which may support
                                   7   Adobe’s position regarding overpayment, and weigh that in light of the totality of the evidence.
                                   8                           Dolby’s annual revenues from its overall licensing program have
                                       MIL 5:
                                   9                           no relevance to this case and the monetary consequences of
                                       Evidence of             Adobe’s breaches of contract and infringement. (Fed. R. Evid.
                                  10   Dolby’s Annual          401, 402, 403.)
                                       Licensing Revenues
                                  11

                                  12   The motion is GRANTED WITHOUT PREJUDICE to Adobe introducing this evidence on cross-
Northern District of California




                                       examination after asking for and receiving permission from the Court at the time of trial. Although
 United States District Court




                                  13   evidence that Dolby receives a portion of its revenue from licensing may be relevant to the issues
                                       in this case, the Court anticipates that the likelihood of prejudice from introducing specific revenue
                                  14   figures may outweigh any relevance. The balancing of these issues depends on the parties’
                                       positions at trial and the testimony of their witnesses, hence the need to discuss the issue in
                                  15   advance with the Court.
                                  16
                                       MIL 6:                  The Court should exclude any reference during the jury trial to
                                  17                           prejudgment interest as this will be applied to the judgment by the
                                       Evidence of             Court after the jury enters its verdict. (Fed. R. Evid. 401, 402,
                                  18   Prejudgment             403.)
                                       Interest
                                  19

                                  20   The motion is DENIED. At the Pretrial Conference, Dolby represented that it was seeking
                                       prejudgment interest based on a contractual, rather than statutory, rate. As such, evidence of
                                  21   prejudgment interest is relevant and admissible.
                                  22                           Dolby’s audits of other third-party licensees are entirely irrelevant
                                       MIL 7:
                                  23                           to this case where the only relevant audit is the audit of Adobe.
                                       Evidence of Other       (Fed. R. Evid. 401, 402, 403.)
                                       Audits
                                  24
                                       The motion is DENIED WITHOUT PREJUDICE to Dolby reasserting the objection at the time of
                                  25   trial on the basis of relevance or under Rule 403. Although the minute details of Dolby’s audits
                                       of third-party licensees appear irrelevant to this case, depending on the parties’ positions at trial
                                  26
                                       and the testimony offered by their witnesses, aspects of the proffered evidence may be relevant
                                  27   to the credibility of the persons testifying and whether Dolby breached the covenant of good
                                       faith and fair dealing when performing its audit of Adobe in 2015.
                                  28
                                                                                         3
                                   1    Adobe’s MILs            Requested Relief and Basis for Relief
                                        MIL 1:                  Motion to exclude any evidence, inquiry, or argument regarding Adobe’s
                                   2                            Form 10-Ks, including Dolby’s use of the securities filings as a vehicle to
                                        Adobe’s Revenues        discuss either Adobe’s revenues or profits. (Fed. R. Evid. 402, 403.)
                                   3    and Form 10-Ks
                                   4
                                        The motion is GRANTED IN PART and DENIED IN PART. Adobe’s Form 10-Ks can be admitted
                                   5    without an authenticating witness. Whether the Form 10-Ks ultimately are admitted at trial,
                                        however, depends on their relevance, which, in turn, depends on Adobe’s posture at trial. That is,
                                   6
                                        portions of the proffered evidence are potentially relevant to a defense that the alleged damages
                                   7    are unreasonable and to the use of the words “consumer” and “professional.” As such, the motion
                                        is GRANTED. The motion is otherwise DENIED WITHOUT PREJUDICE to Adobe reasserting the
                                   8    objection at the time of trial on the basis of relevance. Further, for purposes of trial, Dolby shall
                                        sub-designate only those portions of the Form 10-Ks that it intends to use. Unless the Court is
                                   9    convinced otherwise, the Form-10Ks will not be admitted in their entirety and should used to
                                  10    address issues specifically raised during the trial.

                                  11    MIL 2:                  Motion to prohibit Dolby from introducing or relying on any extrinsic
                                                                evidence to support its position on the meaning of the Creative Cloud
                                  12    Extrinsic Evidence      Letter. (Fed. R. Evid. 401, 403; Court’s instruction at the Pre-Summary
Northern District of California




                                        to Construe the
 United States District Court




                                                                Judgment Conference on July 8, 2019.)
                                  13    Creative Cloud
                                        Letter
                                  14

                                  15    The motion is DENIED. Under California law, if a Court decides, “after considering th[e]
                                        evidence, that the language of a contract, in light of all the circumstances, is ‘fairly susceptible
                                  16    of either one of the two interpretations contended for,’ extrinsic evidence relevant to prove either
                                  17    of such meanings is admissible.” Pac. Gas & Elec. Co. v. G. W. Thomas Drayage & Rigging
                                        Co., 69 Cal. 2d 33, 40 (1968) (en banc) (citations omitted). Here, in its order on the parties’
                                  18    cross-motions for summary judgment, the Court found that the Creative Cloud Letter is
                                        ambiguous. Thus, extrinsic evidence of its meaning is admissible.
                                  19

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         4
                                        MIL 3:                 Motion to exclude Dolby from referencing or offering any evidence
                                   1                           regarding Adobe’s IP licenses, including Adobe’s terms of use for
                                        Adobe’s IP             purposes of interpreting the license agreements and audit clause at issue
                                   2    Licenses and           here, and Adobe’s audits of its licensees, including any testimony on
                                   3    Audits of Adobe’s      these topics by Mr. Conroy Shum and Mr. Joe Perry, for the purpose of
                                        Licensees              arguing whether Adobe complied with its contractual obligations to
                                   4                           provide the information called for by the Dolby audit at issue in this case.
                                                               (Fed. R. Evid. 401, 403.)
                                   5

                                   6    The motion is DENIED WITHOUT PREJUDICE to Adobe reasserting the objection at the time of
                                        trial on the basis of relevance or under Rule 403. The Court’s decision with respect to this
                                   7    motion parallels its decision with respect to Dolby’s motion in limine number 7. Although the
                                        minute details of third-party licenses and audits appear irrelevant to this case, depending on the
                                   8    parties’ positions at trial and the testimony offered by their witnesses, aspects of the proffered
                                        evidence may be relevant to Adobe’s credibility and consistency with respect it being audited by
                                   9
                                        Dolby in 2015. The Court is not persuaded that admission of this evidence, including Mr.
                                  10    Shum’s or Mr. Perry’s testimony, would be so confusing to the jury as to warrant exclusion.

                                  11    MIL 4:                 Motion to exclude Dolby from offering extrinsic evidence regarding the
                                                               meaning of the terms “professional” and “consumer” in the parties’
                                  12    Extrinsic Evidence     contracts, including from Adobe’s Forms 10-K. (Fed. R. Evid. 402, 403.)
Northern District of California
 United States District Court




                                        Regarding
                                  13    Meaning of Terms
                                        “Professional” and
                                  14
                                        “Consumer”
                                  15
                                        The motion is GRANTED IN PART and DENIED IN PART for the same reasons as Adobe’s motion
                                  16
                                        in limine number 1, with which there is significant overlap. Specifically, Adobe’s Form 10-Ks
                                  17    cannot be admitted in their entirety, but relevant portions can be admitted, without an
                                        authenticating witness, as extrinsic evidence regarding the meaning of ambiguous terms in the
                                  18    parties’ contracts. Insofar as the Court DENIES the motion, however, it does so WITHOUT
                                        PREJUDICE to Adobe reasserting the objection at the time of trial on the basis of relevance.
                                  19    Further, the Court again advises Dolby that any portions of Adobe’s securities filings that it
                                  20    intends to use at trial must be sub-designated.

                                  21
                                       //
                                  22
                                       //
                                  23
                                       //
                                  24
                                       //
                                  25
                                       //
                                  26
                                       //
                                  27
                                       //
                                  28
                                                                                        5
                                        MIL 6:                  Motion to exclude (1) testimony by Dolby witness James Cowdery,
                                   1                            (2) testimony by an unidentified “Representative of MainConcept
                                        Testimony by            GmbH” or “Representative of Brambles NSD, Inc.”; and (3) written
                                   2    Undisclosed             materials concerning MainConcept that Dolby failed to produce in
                                   3    Witnesses and           discovery, including emails and documentary evidence. (Fed. R. Civ. P.
                                        Documents               26, 37.)
                                   4

                                   5    The motion is GRANTED IN PART and DENIED IN PART. Insofar as the motion seeks to exclude
                                        the proffered witnesses based upon alleged delay in disclosure, it is denied because Adobe’s own
                                   6    litigation strategy resulted in any delayed rebuttal testimony. Relatedly, with respect to the
                                        purportedly undisclosed documents related to MainConcept, the motion is DENIED. Without a
                                   7    clear articulation of one’s legal position, a party is not required to disclose that which is does not
                                        know is relevant. Further, Adobe did not pursue discovery of document produced by Dolby
                                   8    pursuant to Request for Production No. 24.
                                   9
                                        However, Dolby misinterprets this Court’s order requiring identification of trial witnesses.
                                  10    Surprises at trial are not welcome. If a witness is anticipated, regardless of whether a trial
                                        subpoena may need to issue, the witness should be identified. Failure to do so risks exclusion.
                                  11    The Court will grant a motion to exclude a witness who is not identified according to the schedule
                                        set forth at the Pretrial Order No. 3.
                                  12
Northern District of California
 United States District Court




                                  13    MIL 7:              Motion prohibiting Dolby from introducing any testimony or evidence
                                                            from its designated rebuttal experts, John. M. Strawn and Lorin M. Hitt,
                                  14    Rebuttal Experts in during its case in chief. (Fed. R. Evid. 611.)
                                        Dolby’s Case-In-
                                  15    Chief

                                  16
                                        The motion is DENIED as to Dr. Strawn. Any delay in Dolby’s disclosure of Dr. Strawn as its
                                  17    technical expert in large part was due to Adobe’s own litigation strategy. Moreover, as the Court
                                        found in its order on the parties’ Daubert motions, “Adobe has had a full and fair opportunity to
                                  18    rebut [Dr. Strawn’s] opinions through Ronald Schnell’s expert report.”
                                  19    At the Pretrial Conference on December 20, 2019, both parties stipulated to withdraw their
                                  20    respective industry experts: Dr. Kursh for Adobe, and Dr. Hitt for Dolby. Accordingly, this
                                        portion of the motion is DEEMED WITHDRAWN.
                                  21

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          6
                                       MIL 8:                  Motion excluding any evidence, inquiry, or argument relating to the use of
                                   1                           metrics relating to Dolby Digital Plus technology (including metrics such
                                       Metrics Relating to     as royalty rates and revenues) as a basis for calculating metrics, including
                                   2   Dolby Digital Plus      royalty rates or hypothetical royalty rates, relating to Dolby Digital
                                   3   Technology              technology. (Fed. R. Evid. 403.)

                                   4   The motion is DENIED as untimely. With this motion, Adobe challenges the basis for the
                                   5   calculations performed by Dolby’s damages expert, Mr. Meyer. This argument should have been
                                       raised at the Daubert motion stage when Adobe sought to exclude portions of Mr. Meyer’s expert
                                   6   testimony on related grounds. Moreover, Adobe’s arguments go to the weight the jury may afford
                                       to Mr. Meyer’s testimony and are not grounds for exclusion of the proffered evidence.
                                   7
                                       MIL 9:                  Motion excluding any evidence or argument about any Dolby patents that
                                   8                           were not disclosed during discovery. (Fed. R. Evid. 403; Fed. R. Civ. P.
                                       Dolby Digital           37.)
                                   9   Patents Not
                                  10   Disclosed During
                                       Discovery
                                  11

                                  12   The motion is DENIED WITHOUT PREJUDICE to Adobe reasserting the objection at the time of
Northern District of California




                                       trial on the basis of relevance and under Rule 403. Adobe has not substantiated its argument for
 United States District Court




                                  13   exclusion based on Dolby’s alleged failure to disclose during discovery. Further, although the
                                       Court cannot determine the relevance of the proffered evidence at this juncture, depending on the
                                  14   parties’ positions at trial, the evidence may be relevant to rebut an argument by Adobe regarding
                                       the expiration of certain Dolby patents.
                                  15

                                  16   MIL 10:                 Motion to exclude any references, evidence, inquiry, or argument from
                                                               Dolby’s expert witness, Chris Choi, on (1) Conner Consulting’s
                                  17   Testimony from          performance of its audit pursuant to AICPA standards, (2) Adobe’s
                                       Chris Choi on           alleged failure to provide certain information during the audit, and (3) the
                                  18   AICPA Standards,        parties’ state of mind as to the audit. (Fed. R. Evid. 401, 402, 403, 701,
                                       Adobe’s Provision       702.)
                                  19   of Information, and
                                       the Parties’ State of
                                  20   Mind.
                                  21
                                       The motion is GRANTED IN PART and DENIED IN PART. As discussed with respect to Dolby’s
                                  22   motion in limine number 3, the parties may not violate this Court’s standing order by stipulating
                                  23   to reserve arguments for motions in limine that should be brought in Daubert motions. Although
                                       the motion therefore is untimely, given that the parties essentially challenge the admissibility of
                                  24   all expert testimony regarding auditing, the Court nevertheless addresses the motion on the merits.

                                  25   Specifically, the motion is GRANTED with respect to Mr. Choi’s testimony regarding the parties’
                                       state of mind, which generally is not an appropriate subject for expert testimony. The motion is
                                  26   DENIED, however, with respect to Mr. Choi’s testimony regarding AICPA standards and Adobe’s
                                  27   alleged failure to cooperate during the audit. Mr. Choi’s testimony on these topics goes to the
                                       weight of the evidence and therefore is admissible.
                                  28
                                                                                        7
                                        MIL 11:                Motion to exclude any references, evidence, inquiry, or argument, in
                                   1                           connection with Dolby’s claim for copyright damages, relating to any
                                        Copyright              Adobe offerings licensed outside the United States or for use outside the
                                   2    Damages from           United States. (Fed. R. Evid. 401, 402.)
                                   3    Extraterritorial
                                        Infringement or
                                   4    Exploitation of
                                        Asserted Works
                                   5

                                   6    The motion is DENIED. As with motion in limine number 8, Adobe’s motion presents arguments
                                        regarding extraterritorial damages that it should have raised in its Daubert motion with respect to
                                   7    Dolby’s damages expert, Mr. Meyer. The motion therefore is untimely. Additionally, Dolby
                                        argues that it cannot allocate damages for enterprise term license agreements including non-U.S.
                                   8    licenses because only Adobe has the necessary information to perform such an allocation. At the
                                   9    Pretrial Conference, Adobe failed to rebut this argument.

                                  10    MIL 12:                Motion to exclude attachments to the Expert Rebuttal Report of John
                                                               Strawn. (Fed. R. Evid. 801, 802, 402, 403.)
                                  11    Exhibits from the
                                        Expert Rebuttal
                                  12    Report of John
Northern District of California
 United States District Court




                                        Strawn
                                  13

                                  14    The motion is GRANTED IN PART and DENIED IN PART. With respect to exhibits that summarize
                                  15    Dr. Strawn’s analysis of Adobe’s products for evidence that Dolby’s copyrighted source code
                                        was contained therein, namely Dolby1765 and Dolby1766, are admissible insofar as they
                                  16    present, in list form, a list of Dr. Strawn’s technical findings. However, other portions of those
                                        documents that do not serve this purpose, such as the first paragraphs of Dolby1765, are
                                  17    inadmissible. Dolby may either sub-designate two new exhibits or replace the exhibits with
                                        annotated versions. With respect to exhibits that contain publicly-available third-party source
                                  18    code, namely Dolby1767, Dolby1768, Dolby1769, Dolby1770, Dolby1771, Dolby1772, and
                                  19    Dolby1773 are admissible as long as Dr. Strawn authenticates and lays a foundation for each.
                                        The publicly-available research materials, namely Dolby1764 and Dolby1774, do not appear
                                  20    admissible as exhibits themselves although it is possible that Dr. Strawn may have relied upon
                                        them for purposes of his analysis.
                                  21

                                  22   //
                                  23   //
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                                                                        8
                                   1    MIL 13:                 Motion prohibiting Dolby from calling “may-call” witnesses listed on its
                                                                pre-trial fact witness disclosures in its case-in-chief. (Fed. R. Evid. 403,
                                        “May-Call”
                                   2                            611.)
                                        Witnesses in Case-
                                   3    In-Chief

                                   4    The motion is GRANTED IN PART and DENIED IN PART, largely for the same reasons as Adobe’s
                                   5    motion in limine number 6. Specifically, Dolby appears to have complied with the Court’s
                                        standing order insofar as it sets a deadline for disclosure of “likely” witnesses.
                                   6
                                        However, as discussed, if a witness is anticipated, regardless of whether a trial subpoena may need
                                   7    to issue, the witness should be identified based on the schedule set forth at the Pretrial Order No.
                                        3. Failure to timely identify any witness to be called risks exclusion.
                                   8

                                   9    MIL 14:                 Motion to exclude the schedules appended to Dolby’s damages expert’s
                                                                opening and rebuttal reports, plus updates, revisions, and other appendices
                                  10    Schedules               and attachments to such damages reports, on the ground that they are not
                                        Appended to             admissible under Fed. R. Evid. 1006.
                                  11    Dolby’s Damages
                                        Expert’s Reports
                                  12
Northern District of California
 United States District Court




                                  13    The motion is DENIED WITHOUT PREJUDICE to Adobe renewing the objection at the time of trial
                                        on the basis of a lack of foundation. The schedules Adobe seeks to exclude summarize and provide
                                  14    the underlying data for the opinions of Dolby’s damages expert, Mr. Meyer, and thus may be
                                        admissible under Federal Rule of Evidence 1006, which permits use of a “summary, chart, or
                                  15    calculation to prove the content of voluminous writings[.]” The alternative, that is, requiring the
                                  16    jury to note or remember all of the data underlying Mr. Meyer’s damages calculation, would
                                        impede the fair, orderly, and efficient trial of the case. See Davis & Cox v. Summa Corp., 751
                                  17    F.2d 1507, 1516 (9th Cir. 1985) (purpose of FRE 1006 is to “allow the use of summaries when
                                        the documents are unmanageable or when the summaries would be useful to the judge and jury”).
                                  18    Insofar as the schedules are admissible, the underlying data for the schedules also is admissible
                                        because it is necessary to authenticate the numbers set forth in the schedules. For the documents
                                  19    to be admitted, however, Mr. Meyer must lay a proper foundation for their admission.
                                  20
                                              This Order terminates Docket Numbers 250, 251, 253, 254, 255, 254, 257, 258, 260, 261,
                                  21
                                       262, 263, 264, 266, 267, 268, 269, 271, 272, and 274.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: January 7, 2020
                                  24
                                                                                       ______________________________________
                                  25
                                                                                             YVONNE GONZALEZ ROGERS
                                  26                                                    UNITED STATES DISTRICT COURT JUDGE

                                  27

                                  28
                                                                                         9
